Benjamin Tompson Assignee by deed & proprietor by purchase of the Estate of John Godfrey plaint. agt Samuel Simons of Haverill Defendt for witholding possession of Lands unto the sd Godfrey Mortgaged, from the sd Tompson, or refuseing to pay fourscore pounds wch the sd Land was mortgaged for, together wth due damages: . . . The Jury . . . found for the plaint. twenty pounds according to bill & costs of Court allowd thirty Seven Shillings four pence.
Execution issued 21° Janur° 78.
[ A copy of the indenture is in S. F. 1622.9.]